Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Amended claims 1-3, 5, 7, 8, 12, (8/25/2021), previously presented claim 91, and new claims 92-93, (8/25/2021) are pending and under consideration by the Examiner.
Claims 17-18, 49, 53, and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
	Claims 4, 6, 9-11, 13-16, 19-48, 50-52, 54, 56-63, 65-67, and 69-90 have been canceled. 

3.	The Declaration by inventor Professor William Stimson is persuasive and sufficient to overcome the 35 USC 112(a), written description rejection over claims 1-3, 5, 7-8, 12, 64, 68, and 91 because the declaration provides evidence of suppression of IL-17A and IL-17F synthesis by the claimed IFN-α10-IFN-α14 hybrid, effect of the IFN-α10-IFN-α14 hybrid on production of CXCL-10 from human leukocytes, IFN-γ production from human leucocytes with IFN-α10-IFN-α14 hybrid in the presence and absence of LPS, IFN-α10-IFN-α14 hybrid induces significant, dose-dependent secretion of TNF-α without LPS stimulation which is important in anti-tumor response, inhibition of neutrophil chemotactic/activation cytokines IL-8, G-CSF, and CXCL-1 by IFN-α10-IFN-α14 hybrid, inhibition of B-catenin signaling by interferon-alpha 2a and IFN-α10-IFN-αl4 hybrid, IFN-α10-IFN-α14 hybrid inhibits production of TGF-β from endothelial cells, and IFN-α10-IFN-α14 hybrid promoted killing of ovarian cancer cells. 

MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Kirk Ekena on 8/26/2021.

5.	The application has been amended as follows:

IN THE CLAIMS:
	
Cancel claims 17-18, 49, 53, and 55 without prejudice.
	In claim 1, line 6, after “amount of a” delete “IFNα10-IFN-α14”, substitute therefor 
-- IFN-α10-IFN-α14--.
In claim 68, line 2, before “hybrid” delete “IFNα10-IFN-α14”, substitute therefor 
-- IFN-α10-IFN-α14--.

6.	Claims 1-3, 5, 7-8, 12, 64, 68, and 91-93, are allowable.

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646